Case 19-00064-LT13    Filed 04/19/19   Entered 04/19/19 16:23:03   Doc 33    Pg. 1 of 3



                                                                    April 19, 2019




        Motion for Relief from the Automatic Stay




     April 19, 2019
Case 19-00064-LT13    Filed 04/19/19   Entered 04/19/19 16:23:03      Doc 33      Pg. 2 of 3

    Motion for Relief from the Automatic Stay




                                                      Signed by Judge Laura Stuart Taylor April 19, 2019
Case 19-00064-LT13    Filed 04/19/19   Entered 04/19/19 16:23:03      Doc 33      Pg. 3 of 3

    Motion for Relief from the Automatic Stay




                                                      Signed by Judge Laura Stuart Taylor April 19, 2019
